COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Texas Department of Criminal Justice v. Jorge Gonzalez
                            Rocha and Kirk Gipson
Appellate case number:      01-21-00431-CV
Trial court case number:    2020-19803
Trial court:                129th District Court of Harris County
         Alexander M. Gurevich of the Law Offices of Alexander M. Gurevich, PC, has filed
a motion for leave to withdraw as appellate counsel for appellees, Jorge Gonzalez Rocha
and Kirk Gipson. See TEX. R. APP. P. 6.5(a), (b). The motion requests leave to withdraw
because the representation of appellees “has been rendered unreasonably difficult due to
the . . . lack of communication and lack of cooperation” with counsel.
       The motion complies with the requirements of Texas Rule of Appellate Procedure
6.5. See TEX. R. APP. P. 6.5(a), (b). Further, the motion includes a certificate of conference
representing that no party is opposed to the relief requested in the motion. See TEX. R.
APP. P. 10.1(a)(5), 10.3(a)(2).
      Accordingly, the motion is granted. The Clerk of this Court is directed to note the
withdrawal of Alexander M. Gurevich of the Law Offices of Alexander M. Gurevich, PC
as counsel for appellees on the docket of this Court.
       Alexander M. Gurevich is directed to immediately notify appellees of “any
deadlines or settings that [he] knows about at the time of withdrawal but that were not
previously disclosed” to appellees and file a copy of the notice provided to appellees with
the Clerk of this Court. See TEX. R. APP. P. 6.5(c)
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra_______
                    Acting individually  Acting for the Court


Date: __September 30, 2021_____